DETAILED ACTION
	The current Office Action is in response to the papers submitted 04/16/2019.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art teaches compressing data and storing data that maps a logical address to a physical address in a mapping table.  However, the prior art fails to teach individually or in combination the limitations, based on the unmap data being data that used to represent a mapping between a logical address and a physical address, of…
(Claims 1)	“…setting offset values to each of the unmap data when the number of the unmap data is equal to or greater than a predetermined threshold value…compressing the unmap data to have a predetermined compression length based on the offset values.”
(Claim 11)	“…setting offset values to each of the unmap data…compressing the unmap data to have a predetermined compression length based on the offset values.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cope (Pub. No.: US 2017/0230178) discloses it may be inefficient to erase and rewrite an entire block of data in which the page resides, because other data within the block may not have changed. Instead, it may be more efficient for the controller processor to write the changes to empty pages in a new physical location, remap the logical to physical mapping, and mark the old physical locations as invalid/stale.
Fisher et al. (Pat 9,971,517) discloses a logical page overwrite operation will result in recirculating the data of the logical page being overwritten, by writing the data to a new physical location in memory, marking the logical page at the physical location having the old copy of the data as invalid, and then updating the mapping information. However, the invalidated data locations cannot be reused until the entire block they belong to has been erased.
Kanaujia et al. (Pub. No.: US 2017/0123971) discloses a command to unmap data at a physical memory location.

Koseki et al. (Pub. No.: US 2018/0018113) discloses storing status information about a mapping where a logical address is unmapped to a physical address by changing the status to unallocated and changing the physical address information to NULL.
Li et al. (Pat 9,875,250) discloses a solid state disk receives from the file system a command (e.g. TRIM command) for marking the data to be invalid, marks an address range corresponding to the invalid data in a logical physical address mapping table, divides the marked information into a plurality of data write units, adds timestamps to the plurality of data write units and then saves the plurality of data write units in the flash memory of the solid state disk.
Li et al. (Pub. No.: US 2018/0173420) discloses storing indicators in a table if a mapping between a physical address and a logical address is valid or not.
Shi et al. (Pub. No.: US 2018/0067676) discloses storing status information about a mapping where a logical address is unmapped to a physical address by changing the status to unallocated and changing the physical address information to NULL.
Shiu (Pat 9,740,631) discloses compressing unmapped pages from a program’s page table.
Shiu (Pub. No.: US 2016/0098356) discloses compressing unmapped pages from a program’s page table.
Uehara et al. (Pat 9,684,591) discloses a controller invalidates old data after the controller receives an unmap-old-data command due to parity being updated for new data that replaces the old data.
Wu et al. (Pub. No. US 2017/0364300) discloses invalid data in an SSD refers to a data block stored in a block of the SSD and is not mapped to a logical address, that is, the physical address of the invalid data has no corresponding logical address.
Wu et al. (Pat 9,772,790) discloses invalid data in an SSD refers to a data block stored in a block of the SSD and is not mapped to a logical address, that is, the physical address of the invalid data has no corresponding logical address.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136